DETAILED ACTION
The instant application having Application No. 16/860,286 filed on 28 April 2020 where claims 1-22 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of provisional application 62/844,156 filed on 7 May 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-22 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly in claims 15 and 20, the claim recites, in part, a method for task analysis and mapping, comprising steps wherein a computing system comprises one or more mapping heuristics; wherein one or more tasks arrive…; wherein the one or more tasks are queued upon arrival into a batch queue; comprising: establishing a dropping threshold; dropping one or more low quality tasks by a pruning mechanism; creating a mapping event; evaluating the oversubscription level of the computing system; for each task in the batch queue, the mapping event attempts to map said tasks in the batch queue to one or more…queues, comprising: creating a virtual queue of one or more machine-task mappings; calculating a completion time distribution of one or more unmapped tasks to one or more machines; deferring tasks with low chances of success; and returning the tasks that have been deferred to the batch queue until a subsequent mapping event; calculating an impact of dropping a low quality task, wherein a pruning mechanism calculates a completion time and a probability of timely completing the task 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “computing system”, a “resource allocation system”, and “one or more machine queues”. The computing system, resource allocation system, and machine queues are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of a “computing system”, a “resource allocation system”, and “one or more machine queues”. The a “computing system”, a “resource allocation system”, and “one or more machine queues” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer 
As per claim 2, the claim recites the additional limitation wherein low quality tasks comprise tasks that have missed their deadlines, features which only further describe the abstract idea itself. Therefore, claim 2 does not include features that amount to significantly more than that idea.
As per claim 3, the claim recites the additional limitation wherein low quality tasks comprise tasks that have a low chance of success, wherein tasks with a low chance of success are those that are unlikely to be completed before their deadlines, features which only further describe the abstract idea itself. Therefore, claim 3 does not include features that amount to significantly more than that idea.
As per claim 4, the claim recites the additional limitation wherein calculating the impact further comprises generating on or more completion time impulses, features which only further describe the abstract idea itself. Therefore, claim 4 does not include features that amount to significantly more than that idea.

As per claim 6, the claim recites the additional limitation wherein a mapping event occurs when a new task arrives into the system, features which only further describe the abstract idea itself. Therefore, claim 6 does not include features that amount to significantly more than that idea.
As per claim 7, the claim recites the additional limitation wherein the tasks assigned to a machine queue are processed in a first come first served manner, features which only further describe the abstract idea itself. Therefore, claim 7 does not include features that amount to significantly more than that idea.
As per claim 8, the claim recites the additional limitation wherein the tasks assigned to a machine queue are executed in isolation without preemption or multitasking, features which only further describe the abstract idea itself. Therefore, claim 8 does not include features that amount to significantly more than that idea.
As per claim 9, the claim recites the additional limitation wherein the dropping threshold is dynamically adjusted based upon a skewness and a position in the batch queue of each task, features which only further describe the abstract idea itself. Therefore, claim 9 does not include features that amount to significantly more than that idea.
As per claim 10, the claim recites the additional limitation wherein the pruning mechanism's level of aggression is dynamically adjusted in reaction to the oversubscription level in the computing system, features which only further describe the abstract idea itself. Therefore, claim 10 does not include features that amount to significantly more than that idea.

As per claim 12, the claim recites the additional limitation wherein at least one mapping heuristic is configured to leverage the pruning mechanism to maximize robustness, features which only further describe the abstract idea itself. Therefore, claim 12 does not include features that amount to significantly more than that idea.
As per claim 13, the claim recites the additional limitation wherein at least one mapping heuristic is configured to achieve fairness across the tasks, features which only further describe the abstract idea itself. Therefore, claim 13 does not include features that amount to significantly more than that idea.
As per claim 14, the claim recites the additional limitation wherein best machine for the task is the machine with the highest robustness, features which only further describe the abstract idea itself. Therefore, claim 14 does not include features that amount to significantly more than that idea.
As per claim 16, the claim recites the additional limitation wherein the pruning configuration comprises a user- defined threshold required level of success for tasks, features which only further describe the abstract idea itself. Therefore, claim 16 does not include features that amount to significantly more than that idea.
As per claim 17, the claim recites the additional limitation wherein the fairness module avoids bias by: monitoring a one or more task types that are dropped by the pruning mechanism; 
As per claim 18, the claim recites the additional limitation wherein the toggle module measures the computing system's oversubscription level by: monitoring a total amount of tasks that have missed their deadlines since a prior mapping event; and identifying the computing system as oversubscribed if the total amount of tasks exceeds a Dropping Toggle, features which only further describe the abstract idea itself. Therefore, claim 18 does not include features that amount to significantly more than that idea.
As per claim 19, the claim recites the additional limitation wherein the accounting module further comprises capability to record the tasks that are completed or dropped, features which only further describe the abstract idea itself. Therefore, claim 19 does not include features that amount to significantly more than that idea.
As per claim 21, the claim recites the additional limitation of repeating all steps until no tasks remain in the batch queue, features which only further describe the abstract idea itself. Therefore, claim 21 does not include features that amount to significantly more than that idea.
As per claim 22, the claim recites the additional limitation of repeating all steps until all machine queues are full, features which only further describe the abstract idea itself. Therefore, claim 22 does not include features that amount to significantly more than that idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 4, it is unclear what is meant by claimed “time impulses”. Paragraph [0056] of the instant specification discusses impulses with respect to completion time of a task without further clarification. Applicant is requested to clarify the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an accounting module configured to gather, a toggle module comprising functionality to measure, and a fairness module comprising functionality to avoid bias in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Objections
Claim 1 is objected to because of the following informalities: there is a lack of antecedent basis for claimed element “the oversubscription level” (see line 9 of claim). Appropriate correction is required.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-12, 14, 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 13, 15-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matthes et al. (U.S. 2015/0040136) (Hereinafter Matthes) in view of Hwang et al. (U.S. 2021/0282034) (Hereinafter Hwang), further in view of Sonnier et al. (U.S. 2010/0293353), further in view of Lesaint et al. (U.S. 6,578,005) (Hereinafter Lesaint), and further in view of Espy et al. (U.S. 10,152,357) (Hereinafter Espy).
As per claim 1, Matthes discloses a method for reinforcing heterogeneous computing systems, 
wherein the computing system comprises one or more mapping heuristics (see for example Matthes, this limitation is disclosed such that scheduling in a system with heterogeneous CPU cores (i.e. heterogeneous computing system) uses a heuristic scheduling method in task mapping; paragraph [0051]);
wherein one or more tasks arrive into a resource allocation system (see for example Matthes, this limitation is disclosed such that tasks of the system form a first-in (i.e. tasks arrive), first-out queue; paragraph [0021]); 
wherein the one or more tasks are queued upon arrival into a batch queue (see for example Matthes, this limitation is disclosed such that tasks go into the first-in, first-out (FIFO) queue; paragraph [0021]); comprising:
establishing a threshold (see for example Matthes, this limitation is disclosed such that values for a bias threshold are stored in a table (i.e. establishing a threshold occurs); paragraph [0037]); 
creating a mapping event (see for example Matthes, this limitation is disclosed such that the scheduling mechanism maps tasks to cores (i.e. “creating a mapping event”); paragraph [0066]);
for each task in the batch queue, the mapping event attempts to map said tasks in the batch queue to one or more machines (see for example Matthes this limitation is disclosed such that scheduling in a system with heterogeneous CPU cores uses a heuristic scheduling method in mapping tasks to the CPU cores; paragraphs [0051], [0068]. Tasks are mapped to the cores from the task queue; paragraph [0070]);
determining a best machine for each task by the mapping heuristic (see for example Matthes, the heuristic scheduling technique maps tasks to a specific core with a bias for the most suitable core (i.e. mapped core is “best machine for each task”; paragraphs [0021], [0066]); 
selecting which task will be paired with which machine by the mapping heuristic (see for example Matthes, the heuristic scheduling technique maps tasks to a specific core with a bias (i.e. mapped core is “best machine for each task”; paragraph [0066]); and 
mapping each task from the batch queue to a machine until no tasks remain in the batch queue (see for example Matthes, this limitation is disclosed such that the tasks are received from the task queue for scheduling on the cores in a FIFO manner (i.e. tasks do not remain in the task queue, disclosing claimed “mapping…until no tasks remain in the batch queue”); paragraph [0021]).

However, Hwang discloses establishing a dropping threshold (see for example Hwang, this limitation is disclosed such that there is a priority threshold for queued jobs, below which jobs are discarded (i.e. priority threshold discloses claimed “establishing a dropping threshold”); paragraph [0112]);
dropping one or more low quality tasks by a pruning mechanism (see for example Hwang, this limitation is disclosed such that the job is discarded from the queue based on conditions including priority being below the threshold and expected time to serve the job becoming greater than remaining TTL of the job (i.e. job meeting condition to be discarded is “dropping one or more low quality tasks”), the job being discarded by a processor (i.e. processor is claimed “pruning mechanism”); paragraphs [0112], [0121], [0140]);
evaluating the oversubscription level of the computing system (see for example Hwang, this limitation is disclosed such that scheduling methods adaptively avoid computation capacity overloading (i.e. “evaluating…oversubscription level”); paragraphs [0043], [0048]-[0049]); and
calculating an impact of dropping a low quality task (see for example Hwang, this limitation is disclosed such that the computation cost of a job is considered; paragraphs [0057]-[0058]).
Matthes in view of Hwang is analogous art because they are from the same field of endeavor, scheduling.
paragraph [0057]).
Although Matthes in view of Hwang discloses for each task in the batch queue, the mapping event attempts to map said tasks in the batch queue to one or more machines, Matthes in view of Hwang does not explicitly teach mapping tasks to one or more machine queues.
However, Sonnier discloses mapping tasks to one or more machine queues (see for example Sonnier, this limitation is disclosed such that a task management system to determine which real processor core queue a task should be placed into; paragraph [0115]), comprising: 
creating a virtual queue of one or more machine-task mappings (see for example Sonnier, this limitation is disclosed such that there is an ordered task queue that is a virtual queue that maps to a set of real queue. The virtual queuing enables a task management system to determine which real processor core queue a task should be placed into; paragraph [0115]).
Matthes in view of Hwang is analogous art with Sonnier because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Matthes in view of Hwang by using virtual queuing to map tasks as taught by Sonnier because it would enhance the teaching of Matthes in view of Hwang with an effective means of dealing with a large number of core task queue in parallel (as suggested by Sonnier, see for example paragraph [0115]).

However, Lesaint discloses calculating a completion time distribution of one or more unmapped tasks to one or more machines (see for example Lesaint, this limitation is disclosed such that an unscheduled task’s end time plus duration (i.e. “completion time distribution of one or more unmapped tasks”) is calculated; col.18 lines {56}-{63});
wherein a pruning mechanism calculates a completion time and a probability of timely completing the task subsequent to the dropped low quality task (see for example Lesaint, this limitation is disclosed such that probability of a task failing and not meeting a finishing time is determined; col.8 lines {34}-{47}).
Matthes in view of Hwang, further in view of Sonnier is analogous art with Lesaint because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Matthes in view of Hwang, further in view of Sonnier by calculating unscheduled task duration and end as taught by Lesaint because it would enhance the teaching of Matthes in view of Hwang, further in view of Sonnier with an effective means of meeting the target of a task (as suggested by Lesaint, see for example col.17 lines {44}-{53}).
Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint does not explicitly teach deferring tasks with low chances of success, and returning the tasks that have been deferred to the batch queue until a subsequent mapping event.
deferring tasks with low chances of success (see for example Espy, this limitation is disclosed such that if there are unavailable resources to schedule a given application request, fulfillment of the application request is delayed until the resources in the selected hardware configuration are available; col.9 line {61} – col.10 line {17}); and
returning the tasks that have been deferred to the batch queue until a subsequent mapping event (see for example Espy, this limitation is disclosed such that fulfillment of the application request is delayed until the resources in the selected hardware configuration are available; col.9 line {61} – col.10 line {17})).
Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint is analogous art with Espy because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint by delaying tasks as taught by Espy because it would enhance the teaching of Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint with an effective means of ensuring resources are available (as suggested by Espy, see for example col.9 line {61} – col.10 line {17})).
As per claim 2, Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint, further in view of Espy discloses the method of claim 1, wherein low quality tasks comprise tasks that have missed their deadlines (see for example Lesaint, this limitation is disclosed such that a success margin is if a task meets a deadline; col.13 lines {26}-{33}).  
As per claim 3, Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint, further in view of Espy discloses the method of claim 1, wherein low quality tasks comprise tasks that have a low chance of success, wherein tasks with a low chance of success are those that are unlikely to be completed before their deadlines (see for example Lesaint, this limitation is disclosed such that probability of a task failing and not meeting a finishing time is determined; col.8 lines {34}-{47}).  
As per claim 5, Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint, further in view of Espy discloses the method of claim 1, wherein a mapping event occurs when a task completes its execution (see for example Matthes, this limitation is disclosed such that mapping assigns tasks to available cores (i.e. mapping occurs when a task has completed); paragraph [0021]).  
As per claim 6, Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint, further in view of Espy discloses the method of claim 1, wherein a mapping event occurs when a new task arrives into the system (see for example Matthes, this limitation is disclosed such that mapping uses a FIFO queue (i.e. mapping occurs as tasks arrive); paragraph [0021]).  
As per claim 7, Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint, further in view of Espy discloses the method of claim 1, wherein the tasks assigned to a machine queue are processed in a first come first served manner (see for example Matthes, this limitation is disclosed such that mapping uses a FIFO queue (i.e. mapping occurs as tasks arrive); paragraph [0021]).  
As per claim 13, Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint, further in view of Espy discloses the method of claim 1, wherein at least one mapping heuristic is configured to achieve fairness across the tasks (see for example Hwang, this limitation is disclosed such that fairness is considered; paragraph [0050]).  

As per claim 16, Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint, further in view of Espy discloses the pruning mechanism of claim 15, wherein the pruning configuration comprises a user-defined threshold required level of success for tasks (see for example Matthes, this limitation is disclosed such that there is a user selected threshold; paragraph [0064]).
As per claim 19, Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint, further in view of Espy discloses the pruning mechanism of claim 15, wherein the accounting module further comprises capability to record the tasks that are completed or dropped (see for example Matthes, this limitation is disclosed such that task identifiers are used to record request information; paragraph [0038]).
Regarding claim 20, it is a method claim having similar limitations cited in claim 1.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 1.
As per claim 21, Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint, further in view of Espy discloses the method of claim 20, further comprising repeating all steps until no tasks remain in the batch queue (see for example Lesaint, this limitation is disclosed such that the process is repeated until all tasks are scheduled or it becomes impossible to schedule the next task; col.14 lines {4}-{8}).
As per claim 22, Matthes in view of Hwang, further in view of Sonnier, further in view of Lesaint, further in view of Espy discloses the method of claim 20, further comprising repeating all steps until all machine queues are full (see for example Lesaint, this limitation is disclosed col.14 lines {4}-{8}).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kirchhof-Falter et al. (U.S. 2009/0198389) discloses an analysis function assigns a quality value to a task. This quality show the probability with which the runtime of a task falls between a minimum and a maximum runtime; paragraph [0099].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R LABUD/            Examiner, Art Unit 2196